



EXHIBIT 10.1


HECLA MINING COMPANY


NON-QUALIFIED STOCK OPTION AGREEMENT
(UNDER THE KEY EMPLOYEE DEFERRED COMPENSATION PLAN)

        THIS AGREEMENT, dated as of _________________, 20______, is entered into
by and between Hecla Mining Company, a Delaware corporation (the “Company”), and
_________________, an officer or other key employee of the Company or an
affiliate of the Company and a participant in the Hecla Mining Company Key
Employee Deferred Compensation Plan (the “Participant”).

        WHEREAS, the Participant has made an irrevocable election in writing
under the Hecla Mining Company Key Employee Deferred Compensation Plan (the
“Plan”) to allocate $___________ of the amount credited to the Participant’s
Investment Account (as defined in the Plan) to the opportunity to have such
amount payable in the form of a discounted stock option in accordance with the
provisions of the Plan; and

        WHEREAS, the Company, pursuant to the Plan, wishes to grant stock
options for the purchase of Common Stock of the Company (“Common Stock”), par
value $0.25 per share, to Participant pursuant to the terms and conditions
contained in this Agreement and the Plan.

        NOW THEREFORE, in consideration of the premises and agreements set forth
herein, the parties hereto hereby agree as follows:

1.    Grant of Option.

        The Company, effective as of the date of this Agreement, hereby grants
to Participant the right and option (the “Option”) to purchase all or any part
of an aggregate of ________ shares of Common Stock (the “Shares”) at the price
of $_______ per share on the terms and conditions set forth in this Agreement.
The Option is not intended to be an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended.

2.    Exercisability and Term of Option.

       (a)    The Option may not be exercised prior to ___________, 20____.
Commencing on that date, the Option may be exercised, in whole or in part, at
any time, or from time to time, by Participant prior to its termination. The
Option shall terminate on _____________, 20_____, or such earlier date as
prescribed herein.



- 1 -

--------------------------------------------------------------------------------



       (b)    Notwithstanding the vesting provision contained in Section 2(a)
above, but subject to the other terms and conditions set forth herein, the
Option may be exercised, in whole or in part, at any time, or from time to time,
following the occurrence of a Change in Control of the Company.

       (c)    For the purposes of this Agreement, a “Change in Control” shall be
deemed to have occurred upon any of the following events:

  (i)   A change in the ownership of the Company shall occur on the date that
any one person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the stock of the Company. However, if any one person or
more than one person acting as a group, is considered to own more than fifty
percent (50%) of the total fair market value or total voting power of the stock
of the Company, the acquisition of additional stock by the same person or
persons shall not be considered to cause a change in the ownership of the
Company 9or to cause a change in the effective control of the Company). An
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which the Company acquires its stock
in exchange for property shall be treated as an acquisition of stock for
purposes of this provision.


  (ii)   For purposes of paragraph (i) above, persons will not be considered to
be acting as a group solely because they purchase or own stock of the same
corporation at the same time, or as a result of the same public offering.
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, or similar business transaction with the corporation. If a
person, including an entity, owns stock in both corporations that enter into a
merger, consolidation, purchase or acquisition of stock, or similar transaction,
such shareholder is considered to be acting as a group with other shareholders
in a corporation prior to the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation.


  (iii)   A change in the effective control of the Company shall occur on the
date that either:


    (A)   any one person, or more than one person acting as a group acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing thirty-five percent (35%) or more of the total voting power of the
stock of the Company; or




- 2 -

--------------------------------------------------------------------------------



    (B)   a majority of members of the board of directors of the company is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the board of directors of the
company prior to the date of the appointment or election, provided that for
purposes of this subparagraph (B) the term “company” shall be determined in
accordance with the requirements of IRS Notice 2005-1.


  (iv)   A change in the ownership of a substantial portion of the assets of the
Company shall occur on the date that any one person, or more than one person
acting as a group acquires (or has acquired during the 12-month period ending on
the date of the most recent acquisition by such person or persons) assets from
the Company that have a total gross fair market value equal to or more than
forty percent (40%) of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.


  (v)   The provisions of this subsection (c) regarding the definition of the
term “Change in Control,” shall be determined and administered in accordance
with the guidance provided by the Internal Revenue Service in the form of IRS
Notice 2005-1.


       (d)    The American Jobs Creation Act of 2004 (the “Act”), which was
signed into law by the President on October 22, 2004, added section 409A to the
Internal Revenue Code effective January 1, 2005, which imposes new rules on
deferral elections, distributions, and funding mechanisms under nonqualified
deferred compensation plans. Discounted stock options are treated as deferred
compensation under section 409A of the Internal Revenue Code. Therefore, the
distribution of the benefit attributable to the discount4ed stock option must be
made at a specified date determined at the time the initial deferral election
was made to defer compensation under the Plan; otherwise the discounted stock
option would violate the requirements of section 409A of the Internal Revenue
Code and the deferred amounts would be includable in income, and, in addition,
an additional tax of 20% plus interest at the underpayment rate plus 1% from the
time the amounts were first deferred would be included as income.

       (e)    At the time the election to defer compensation is made, the time
and form of distribution is required to be specified. Once the exercise of the
option occurs, the value of the profit shares shall be measured in common stock
units and allocated to the common stock account maintained under the Plan.
Distribution of the value of the common stock units will be made in the form of
shares of common stock of the Company as of the date specified at the time of
the initial deferral election.



- 3 -

--------------------------------------------------------------------------------



3.    Effect of Termination of Employment.

        The Option shall terminate and may no longer be exercised if a
Participant ceases to be employed by the Company or an affiliate of the Company,
except that:

       (a)    If the Company or an affiliate of the Company terminates a
Participant’s employment for “Cause” (as defined below), Participant may
exercise the Option at any time within 30 days following the date of such
termination of employment to the extent that the Option was exercisable by
Participant on the date such termination. For purposes of this Agreement, Cause
shall mean:

       (i)    the willful and continued failure by Participant to substantially
perform Participant’s duties with the Company or an affiliate of the Company
(other than any such failure resulting from Participant’s incapacity due to
physical or mental illness) after a written demand for substantial performance
is delivered to Participant specifically identifying the manner in which
Participant has not substantially performed Participant’s duties;


       (ii)    the engaging by Participant in willful misconduct which is
demonstrably injurious to the Company or an affiliate of the Company monetarily
or otherwise; or


       (iii)    the conviction of Participant of a felony.


        (b)    If the Company or an affiliate of the Company terminates
Participant’s employment for any reason other than by reason of: Cause,
“Disability” (as defined below), “Retirement” (as defined below) or death,
Participant may exercise the Option at any time within one (1) year after such
termination of employment to the extent that the Option was exercisable by
Participant on the date of such termination, but not after the expiration of the
term of the Option or, if earlier, the date specified for the distribution of
benefits under the Plan. If Participant is employed by an affiliate of the
Company, Participant shall be deemed to be terminated from employment if such
affiliate ceases to be an affiliate of the company and Participant does not
immediately thereafter become an employee of the Company or other affiliate of
the Company. Temporary absences from employment because of illness, vacation or
leave of absence and transfers among the Company and its affiliates shall not be
considered a termination of employment.

        (c)    If Participant’s employment is terminated by reason of
“Disability” or “Retirement” (each as defined below), Participant may exercise
the Option at any time within five (5) years after such termination of
employment to the extent that the Option was exercisable by participant on the
date of such termination, but not after the expiration of the term of the Option
or, if earlier, the date specified for the distribution of benefits under the
Plan. If Participant shall die following any such termination, the Option may be
exercised at any time within one (1) year after the date of Participant’s death
by the personal representatives or administrators of Participant or by any
person or persons to whom the Option has been transferred by will or the
applicable laws of descent and distribution, subject to the condition that the
Option shall not be exercisable after the expiration of the term of the Option
or, if earlier, the date specified for the distribution of benefits under the
Plan.



- 4 -

--------------------------------------------------------------------------------



        (d)    If Participant should die while in the employ of the Company or
an affiliate of the Company, the Option may be exercised at any time within one
(1) year after the date of Participant’s death, to the extent that the Option
was exercisable by Participant on the date of death, by the personal
representatives or administrators of Participant or by any person or persons to
whom the Option has been transferred by will or the applicable laws of descent
and distribution, subject to the condition that the Option shall not be
exercisable after the expiration of the term of the Option or, if earlier, the
date specified for the distribution of benefits under the Plan.

        (e)    For purposes of this paragraph 3 and this Agreement:

  (i)   Disability means, with respect to Participant, Participant:


    (A)   is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than twelve (12) months; or


    (B)   is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company.


  (ii)   Retirement shall mean retirement from active employment with the
Company or an affiliate of the Company at or after age sixty-five (65) or
retirement from active employment with the Company or an affiliate of the
Company pursuant to the attainment of an early retirement age determined under
the early retirement provisions of any applicable pension plan that applies to
that Participant.


4.    Method of Exercising Option.

        Subject to the terms and conditions of this Agreement, the Option may be
exercised by written notice to the Company, to the attention of the Secretary.
Such notice shall state the election to exercise the Option, and the number of
shares of the Company Common Stock as to which the Option is being exercised.
Upon the exercise of the Option, the value of the profit shares shall be
measured in Company Common Stock units and allocated to the Common Stock Account
maintained for Participant under the Plan. To the extent that the Option is
exercised after Participant’s death, the notice of exercise shall also be
accompanied by an original copy of a death certificate and appropriate proof of
the right of such person or persons to exercise the Option.



- 5 -

--------------------------------------------------------------------------------



5.    Income Tax Withholding.

        In order to provide the Company with the opportunity to claim the
benefit of any income tax deduction which may be available to it upon the
exercise of the Option, and in order to comply with all applicable federal,
state, and local income tax laws or regulations, the Company may take such
action as it deems appropriate to ensure that all applicable federal, state, and
local income, withholding, social security, payroll or other taxes, which are
the sole and absolute responsibility of Participant, are withheld or collected
from Participant. The Company is authorized to automatically withhold that
number of shares of Company Common Stock or Company Common Stock units,
determined by the “Fair Market Value” of the shares on the date of exercise of
the Option, required to pay the applicable withholding taxes in connection with
such exercise, unless, prior to the exercise of the Option, the Company receives
written notice, addressed to the Secretary of the Company, from Participant
indicating that Participant elects to pay the tax withholding amount related to
the issuance of shares upon such exercise in cash, and the Company promptly
receives such cash payment upon exercise of the Option. For purposes of this
Agreement, the term “Fair Market Value” shall mean, as of any given date, the
mean between the highest and lowest reported sales prices of the Common Stock on
the New York Stock Exchange Composite Tape or, if not listed on such exchange,
on any other national securities exchange on which the Common Stock is listed or
on the NASDAQ Stock Market. If there is no regular public trading market for
such Company Common Stock, the Fair Market Value of the Company Common Stock
shall be determined in good faith by the Compensation Committee of the Board of
Directors of the Company in a manner consistent with guidance issued by the
Department of Treasury and the Securities and Exchange Commission.

6.    Adjustments.

        In the event that the Compensation Committee of the Board of Directors
of the Company shall determine that any stock dividend or split,
recapitalization, merger, consolidation, combination or exchange of shares, or
other similar corporate change, effects the shares covered by the Option such
that an adjustment is determined by the Compensation Committee to be appropriate
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under this Agreement, then the
Compensation Committee shall, in such manner as it may deem equitable, in its
sole discretion, adjust any or all of the number and type of shares covered by
the Option and the exercise price of the Option.



- 6 -

--------------------------------------------------------------------------------



7.    Securities Matters.

        No shares of Company Common Stock shall be issued hereunder prior to
such time as counsel to the Company shall have determined that the issuance of
the shares will not violate any federal or state securities or other laws, rules
or regulations. The Company shall not be required to deliver any shares of
Company Common Stock until the requirements of any federal or state securities
or other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.

8.    General Provisions.

       (a)    Interpretations.   This Agreement is subject in all respects to
the terms of the Plan. Terms used herein which are defined in the Plan shall
have the respective meanings given to such terms in the Plan, unless otherwise
defined herein. In the event that any provision of this Agreement is
inconsistent with the terms of the Plan, the terms of the Plan shall govern. Any
question of administration or interpretation arising under this Agreement shall
be determined by the Compensation Committee of the Board of Directors of the
Company, and such determination shall be final, conclusive and binding upon all
parties in interest.

       (b)    No Rights as a Shareholder.   Neither Participant nor
Participant’s legal representatives shall have any of the rights and privileges
of a shareholder of the Company with respect to the shares of Company Common
Stock subject to the Option unless and until certificates for such shares of
Company Common Stock shall have been issued upon exercise of the Option.

       (c)    No Right to Employment.   Nothing in this Agreement or the Plan
shall be construed as giving Participant the right to be retained as an employee
of the Company or any affiliate of the Company. In addition, the Company or an
affiliate of the Company may at any time dismiss Participant from employment,
free from any liability or any claim under this Agreement, unless otherwise
expressly provided in this Agreement.

       (d)    Option Not Transferable.   The Option shall not be transferable
other than by will or by the laws of descent and distribution. During
Participant’s lifetime the Option shall be exercisable only by Participant or,
if permissible under applicable law, by Participant’s guardian or legal
representative. The Option may not be anticipated, alienated, transferred,
encumbered, sold, assigned, pledged (as collateral for a loan or as security for
the performance of an obligation, or for any other purpose), or subjected to any
charge or legal process and any purported sale, assignment, pledge or
encumbrance of the Option shall be void and unenforceable against the Company.

       (e)    Reservation of Shares.   The Company shall at all times during the
term of the Option reserve and keep available such number of shares of Company
Common Stock as will be sufficient to satisfy the requirements of this
Agreement.



- 7 -

--------------------------------------------------------------------------------



       (f)    Headings.   Headings are given to the section and subsections of
this Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this agreement or any provision hereof.

       (g)    Governing Law.   The internal law, and not the law of conflicts,
of the State of Delaware will govern all questions concerning the validity,
construction and effect of this Agreement.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first set forth above.

                HECLA MINING COMPANY           By:            

--------------------------------------------------------------------------------

      Lewis E. Walde
      Vice President and CFO               

--------------------------------------------------------------------------------

      Participant  













- 8 -

--------------------------------------------------------------------------------